      Case 4:19-cv-08162-YGR Document 106 Filed 08/23/21 Page 1 of 6




 1 Cyrus M. Sanai, SB#150387
   SANAIS
 2 9440 Santa Monica Boulevard, Suite 301
   Beverly Hills, California, 90210
 3 Telephone: (310) 717-9840
   cyrus@sanaislaw.com
 4
 5
 6
 7
 8     UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                              CALIFORNIA
 9
10   CYRUS SANAI, an individual,                 )    Case No. 19-CV-08162-YGR
                                                 )
11                     Plaintiff,                )    REPLY IN SUPPORT OF MOTION
           vs.                                   )    PURSUANT TO FED. R. CIV. P.
12                                               )    60(B)(4) AND FED. R. CIV. P.
     ALEX KOZINSKI, in his personal              )    60(B)(1) FOR RELIEF FROM
13   capacity; CATHY CATTERSON, in her           )    ORDERS AND JUDGMENT
     personal capacity; THE JUDICIAL             )
14   COUNCIL OF THE NINTH CIRCUIT,               )    Complaint Filed: December 17, 2019
     an administrative agency of the United      )
15   States; MOLLY DWYER, in her                 )
     official capacity; SIDNEY THOMAS,           )
16   in his official and personal capacities;    )
     PROCTOR HUG JR., in his personal            )
17   capacity; M. MARGARET                       )
     MCKEOWN, in her personal capacity;          )
18   RONALD M. GOULD, in his personal            )
     capacity; JOHNNIE B. RAWLINSON,             )
19   in her personal capacity; AUDREY B.         )
     COLLINS, in her personal capacity;          )
20   IRMA E. GONZALEZ, in her personal           )
     capacity; ROGER L. HUNT, in his             )
21   personal capacity; TERRY J. HATTER          )
     JR., in his personal capacity; ROBERT       )
22   H. WHALEY, in his personal capacity;        )
     THE JUDICIAL COUNCIL OF                     )
23   CALIFORNIA, an administrative               )
     agency of the State of California; and      )
24   DOES 1-10, individuals and entities         )
     whose identities and capacities are         )
25   unknown;

26   Defendants.

27
28
                                                -1-
                   REPLY RE MOTION UNDER F.R.C.P. 60(B)(1) and 60(B)(4)
       Case 4:19-cv-08162-YGR Document 106 Filed 08/23/21 Page 2 of 6




 1
                         REPLY MEMORANDUM OF POINTS AND AUTHORITIES
 2
        The Defendants in this case have admitted that Judge Donato violated Plaintiff’s constitutional
 3
     right to have his claims regarding judicial impartiality properly evaluated by imposing a pre-filing
 4
     order without following the substantive or procedural requirements for pre-filing orders set out in
 5
     Ringgold v. Cty of Los Angeles, 761 F.3d 1057, 1061-62 (2014) and cases cited therein.
 6
        In Ringgold, the Ninth Circuit provided the following procedural and substantive requirements
 7
     for imposition of a pre-filing order. First, there must be notice and an opportunity to be heard on
 8   the issue of imposition of a pre-filing order.   This includes written advance notice, an opportunity
 9   to be heard, and oral argument. See Ringgold, supra at 1063, citing Molski v. Evergreen Dynasty
10   Corp., 500 F.3d 1047, 1057 (9th Cir.2007) (per curiam). In Molski, the Ninth Circuit held that
11   that providing notice of an intent to impose a pre-filing order is a mandatory requirement of due
12   process. (“The first factor under De Long is whether Molksi was given notice and an opportunity
13   to be heard before the district court entered the pre-filing order. This is a core requirement of due
14   process. De Long, 912 F.2d at 1147.”)
15      Judge Donato filed the order without giving advance notice, and refused to allow Plaintiff the
16   opportunity to address the imposition of the order before imposing it. He violated this “core
17   requirement of due process”, and the Defendants do not not deny this. Indeed, Defendant Gould
18   was one of Ninth Circuit judges who signed Molski. This violation alone results in the final
19   judgment and rulings regarding discovery against Judge Rogers and Judge Donato, and the refusal
20   to order Judge Rogers’ recusal, void as a violation of due process.
21      The Defendants response to Judge Donato’s “core violation of due process” is to urge that
22   Judge Rogers likewise commit the same violation by denying the motion as a violation of the pre-
23   filing order. In other words, Judge Gould and his colleagues urge this Court to reject the very
24   published authority signed by Judge Gould, a spectacular violation of due process and
25      Second,
                "[B]efore a district court issues a pre-filing injunction ... it is incumbent on
26
           the court to make `substantive findings as to the frivolous or harassing nature of
27         the litigant's actions.'" De Long, 912 F.2d at 1148 (quoting In re Powell, 851
           F.2d 427, 431 (D.C.Cir.1988) (per curiam)). To determine whether the litigation
28         is frivolous, district courts must "look at `both the number and content of the
                                                        -2-
                       REPLY RE MOTION UNDER F.R.C.P. 60(B)(1) and 60(B)(4)
     Case 4:19-cv-08162-YGR Document 106 Filed 08/23/21 Page 3 of 6




 1        filings as indicia' of the frivolousness of the litigant's claims." Id. (quoting same).
          While we have not established a numerical definition for frivolousness, we have
 2        said that "even if [a litigant's] petition is frivolous, the court [must] make a
          finding that the number of complaints was inordinate." Id. Litigiousness alone is
 3
          not enough, either: "`The plaintiff's claims must not only be numerous, but also
 4        be patently without merit.'" Molski, 500 F.3d at 1059 (quoting Moy, 906 F.2d at
          470).
 5
              As an alternative to frivolousness, the district court may make an alternative
 6        finding that the litigant's filings "show a pattern of harassment." De Long, 912
 7        F.2d at 1148. However, courts must "be careful not to conclude that particular
          types of actions filed repetitiously are harassing," and must "[i]nstead ... `discern
 8        whether the filing of several similar types of actions constitutes an intent to
          harass the defendant or the court.'" Id. at 1148 n. 3 (quoting Powell, 851 F.2d at
 9        431).
10           Finally, courts should consider whether other, less restrictive options, are
11        adequate to protect the court and parties. See Molski, 500 F.3d at 1058; Cromer,
          390 F.3d at 818; Safir, 792 F.2d at 24.
12
     ….
13            Whether a litigant's motions practice in two cases could ever be so vexatious
          as to justify imposing a pre-filing order against a person, we do not now decide.
14        Such a situation would at least be extremely unusual, in light of the alternative
          remedies available to district judges to control a litigant's behavior in individual
15        cases.
16
              The district court, however, failed to consider whether other remedies were
17        adequate to curb what it viewed as the Ringgolds' frivolous motions practice. The
          Federal Rules of Civil Procedure provide courts with a means to address frivolous
18        or abusive filings: Rule 11 sanctions. Indeed, "Rule 11's express goal is
          deterrence." Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir.1994). "[W]hen
19        there is ... conduct in the course of litigation that could be adequately sanctioned
20        under the Rules, the court ordinarily should rely on the Rules rather than the
          inherent power." Chambers v. NASCO, Inc., 501 U.S. 32, 50, 111 S.Ct. 2123, 115
21        L.Ed.2d 27 (1991); see also Fed.R.Civ.P. 11 advisory committee's note to 1993
          Amendments, subdivision (d). Similar to the limitation courts have imposed on
22        vexatious litigant orders, Rule 11 requires that "[a] sanction imposed under this
          rule must be limited to what suffices to deter repetition of the conduct." Fed.
23
          R.Civ.P. 11(c)(4). Rule 11 provides a list of sanctions of varying severity that
24        courts may, in their discretion, impose: "nonmonetary directives; an order to pay a
          penalty into court; or, if imposed on motion and warranted for effective
25        deterrence, an order directing payment to the movant of part or all of the
          reasonable attorney's fees and other expenses directly resulting from the
26        violation." Id. Before entering this broad pre-filing order, applicable to other cases
          than this one, the district court assuredly should have considered whether
27
          imposing sanctions such as costs or fees on the Ringgolds would have been an
28        adequate deterrent. See Cromer, 390 F.3d at 818.
                                                     -3-
                    REPLY RE MOTION UNDER F.R.C.P. 60(B)(1) and 60(B)(4)
       Case 4:19-cv-08162-YGR Document 106 Filed 08/23/21 Page 4 of 6




 1   Ringgold, supra at 1066-1067.
 2      Judge Donato’s pre-filing order did not even purport to meet any of the requirement of

 3   Ringgold, supra, or Molski, supra. His orders, and the orders refusal to address his judicial errors,

 4   are thus void.

 5      The Defendants also argue that “[t]hat Order does no such thing: it merely requires Plaintiff to

 6   obtain Court approval before submitting further filings on the particular topic of recusal.” Docket

 7   No. 105 at 3:20-22. The problem with this statement, over and above the procedural and due

 8   process violations of the Order, is that Judge Donato refuses to address the request for Court

 9   approval, filed on June 22, 2021, Docket No. 70. Judge Donato has refused to rule on that motion

10   for more than two months. There is no bona-fide opportunity to obtain his permission because he

11   will not even consider a motion requesting approval.

12      Judge Donato’s ruling on the issue of recusal, including discovery, are aimed at one thing: to

13   avoid any inquiry into personal relationships between himself and the Defendants, and between

14   Judge Rogers and the Defendants. The methods he utilizes to avoid this inquiry are to issue

15   written orders that either lie about the procedural history of this case—such as contending that
     Plaintiff filed a recusal motion as to him, when no such motion was filed—and by making patently
16
     false rulings statements about manifest judicial principles, such as by ruling that Local Rule 7-9
17
     applies, when his own past orders show this is not the case—and most spectacularly, by lying
18
     about the plain language of Supreme Court precedent. In Cheney v. U.S. Dist. Court for the Dist.
19
     of Columbia, 541 U.S. 913, 916 (2004) Justice Scalia wrote that recusal is required if one is suing
20
     a government official in their personal capacity and damages are requested: “friendship is a
21
     ground for recusal of a Justice where the personal fortune or the personal freedom of the friend is
22
     at issue….”. Cheney, supra, at 916. Judge Donato refuses to recognizes the plain language of
23
     the statue, and instead wrote that “recusal is not required based on the mere existence of …. even
24
     friendship. See Cheney, 541 U.S. 913.” Docket No. 89 at 4:23-5.
25
        Judge Donato’s statement regarding the disqualification for friendship is clear error, and given
26
     Judge Donato’s mendacity regarding L.R. 7-9 and his imposition of a pre-filing order without
27
     notice or an opportunity to be heard, almost certainly the product of intentional mendacity. What
28
                                                      -4-
                       REPLY RE MOTION UNDER F.R.C.P. 60(B)(1) and 60(B)(4)
       Case 4:19-cv-08162-YGR Document 106 Filed 08/23/21 Page 5 of 6




 1
     Justice Scalia actually wrote in Cheney, supra, is directly the opposite of what Judge Donato
 2
     ruled. By denying any discovery on this issue, Plaintiff’s due process right to an impartial
 3
     judiciary under statute and the Fifth Amendment was denied.
 4
        The Defendants’ efforts to argue that due process was not violated in other ways rely on
 5
     confusing due process as set out in the rules with judicial bias. Thus when faced with the obvious
 6
     due process violation of refusing to allow Plaintiff a reply that is required by the local rules, the
 7
     Defendants cite a case addressing whether such denial constitutes a sign of bias.      See Docket No.
 8   105 at 3:6-10. But Plaintiff is not arguing the issue of bias of Judge Donato in his motion, for
 9   which the remedy is disqualification. Indeed, Plaintiff repeatedly notes, he has NEVER MOVED
10   FOR JUDGE DONATO’S DISQUALIFICATION. Instead, Plaintiff has argued, and argues here,
11   that he has been prevented from obtaining discovery and presenting his arguments regarding
12   discovery and the statutory disqualification of Judge Rogers. These are judicial errors that render
13   the proceedings void as they prevent obtaining evidence of, among other things, the kind of bias
14   based on friendship that Justice Scalia confirmed was grounds for disqualification in Cheney,
15   supra.
16      The blatant violations of due process committed by two district court judges are not going to
17   be argued to just the Ninth Circuit. Congressmen and Senators have proposed a Judicial
18   Accountability Act to strip judges of statutory and common law protections and grant various
19   statutory protections already available to other governmental employees. See
20   https://nadler.house.gov/news/documentsingle.aspx?DocumentID=394714. However, the handling
21   of this case by Judge Rogers and Judge Donato to date show that the federal judiciary is unwilling
22   to grant minimum due process rights to persons who seek redress for plain judicial misconduct.
23   Indeed, merely seeking to inquire as to personal friendships between judicial defendants and
24   district court judges is seen by the Defendants, the Department of Justice and Judge Donato as
25   litigation misconduct.
26      If Judge Rogers and Judge Donato, two judges appointed by the current party in power (and
27   the party of the sponsors of the Judicial Accountability Act) cannot provide a trial court process
28   that even approaches the minimum requirements of due process where past judicial punishment
                                                        -5-
                       REPLY RE MOTION UNDER F.R.C.P. 60(B)(1) and 60(B)(4)
       Case 4:19-cv-08162-YGR Document 106 Filed 08/23/21 Page 6 of 6




 1
     for blowing the whistle on judicial misconduct is at issue, then Congress will be impelled to create
 2
     greater disincentives to the kind of judicial misconduct displayed by Judge Donato, who is Exhibit
 3
     A in the inadequacy of current federal procedures to ensure due process and equal protection of
 4
     the laws when faced with claims of judicial misconduct, including sexual harassment. It is now
 5
     up to Judge Rogers whether she wishes to continue to be Exhibit B.
 6
 7
     Dated: August 23, 2021
 8
 9   By: _______/s/ Cyrus Sanai _________________________________________
               CYRUS SANAI
10                Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -6-
                      REPLY RE MOTION UNDER F.R.C.P. 60(B)(1) and 60(B)(4)
